DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


An allocation section configured to allocate
See Fig. 1 or 12, Device controller (125) or Camera controller (114) includes all the components listed to the left included in Control device (120).  Also, see 0046, device (125) includes a processor.

A setting section configured to set

A processing section configured to perform processing

A count section configured to count



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 9 is objected to because of the following informalities:  A period is located after the first limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please refer to the claim interpretation above where the structure for the components only include a processor or equivalent thereof.  However, memory for storing the instructions which the processors utilize is not claimed and is not part of the components listed above.  Therefore, it is unclear how the claim would operate.
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Applicants problem to be solved is to improve upon changing the masking range for an image according to a situation (Para. 0005, 0007).  However, the masking is not being claimed in the above claims.
Claim 1 recites the limitation "the at least part including one or more selection range candidates”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "one or more selection range candidates adjacent to the at least part as a further selection range”.  There is insufficient antecedent basis for this limitation in the claim. 



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No. 6,727,938) in view of Ito (US 20190012793).

Regarding claim 1, Randall discloses a monitoring system, comprising:
an imaging sensor configured to capture an image in a capture area to generate captured image data representing a captured image; [See Randall [Fig. 4] Camera (110).  Also, see Fig. 2 , image.]
an allocation section configured to allocate selection range candidates to the captured image; and [See Randall [Col. 3 lines 21-22] A set of masks are stored at the monitor station.  Also, see Col. 39 line 1, a pre-defined mask.  Also, see Col. 8 line 9-10, multiple masks are defined corresponding to the same view (i.e. within an image).]
a setting section configured to set at least part of the selection range candidates as a selection range, the at least part including one or more selection range candidates, [See Randall [Col. 3 lines 21-22] A set of masks are stored at the monitor station.  Also, see Col. 39 line 1, a pre-defined mask.  Also, see Col. 8 line 9-10, multiple masks are defined corresponding to the same view (i.e. within an image).]
wherein according to a time interval, the setting section performs switching of the at least part of the selection range candidates that is set as the selection range, and  [See Randall [Col. 8 lines 1-15] Mask is addressed by the time of day or day of the week, etc.  There is areas associated with a view for which motion is only expected only during certain time periods.  For example, bank counter is masked during normal business hours and not masked when the bank is closed.  Also, multiple masks to be defined corresponding to the camera view.  Additionally, masking is enabled/disabled dependent upon the time of day or other parameters.]
the setting section resets, based on the time interval, one or more selection range candidates [See Randall [Col. 8 lines 1-15] Mask is addressed by the time of day or day of the week, etc.  There is areas associated with a view for which motion is only expected only during certain time periods.  For example, bank counter is masked during normal business hours and not masked when the bank is closed.  Also, multiple masks to be defined corresponding to the camera view.  Additionally, masking is enabled/disabled dependent upon the time of day or other parameters.]
Randall does not explicitly disclose


[See Ito [Fig. 3B, 4B] Adjacent ROI’s/masking areas.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall to add the teachings of Ito, in order to evidence that multiple masking areas in the same image of Randall includes or comprises adjacent masking areas depending upon the camera’a FOV or the object’s placement within the image.

Regarding claim 8, Randall discloses the system of claim 1.  Furthermore, Randall discloses
wherein the setting section sets the at least part of the selection range candidates as the selection range, the at least part being neighboring selection range candidates, and the setting section cancels, based on the time interval, setting of the selection range of one or more selection range candidates of the neighboring selection range candidates. [See Randall [Col. 8 lines 1-15] Mask is addressed by the time of day or day of the week, etc.  There is areas associated with a view for which motion is only expected only during certain time periods.  For example, bank counter is masked during normal business hours and not masked when the bank is closed.  Also, multiple masks to be defined corresponding to the camera view (the multiple masks in the image would comprise of neighboring masks).  Additionally, masking is enabled/disabled dependent upon the time of day or other parameters.]

Regarding claim 10, Randall discloses the system of claim 1.  Furthermore, Randall discloses
further comprising: an imaging device including the imaging sensor; and [See Randall [Fig. 4A] Camera (110).]
a control device including the allocation section and the setting section, the control device being configured to control the imaging device.  [See Randall [Fig. 5] Monitoring station includes (mask creation means (610) and camera control means (520).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No. 6,727,938) in view of Ito (US 20190012793) in view of Edpalm et al. (herein after will be referred to as Edpalm et al. (herein after will be referred to as Edpalm) (US 20180174414).
Regarding claim 2, Randall (modified by Ito) discloses the system of claim 1.  Furthermore, Randall does not explicitly disclose
wherein the allocation section allocates, to the captured image, the selection range candidates arranged in a matrix of rows and columns.  
However, Edpalm does disclose
wherein the allocation section allocates, to the captured image, the selection range candidates arranged in a matrix of rows and columns.  [See Edpalm [0003] Privacy mask is divided into blocks.  Privacy masks are applied to captured images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall to add the teachings of Edpalm, in order to incorporate the same units an image comprises (i.e. blocks consists of a matrix of rows/columns in an image) when creating a privacy mask to alleviate the computational burden when masking an image.

Regarding claim 3, Randall (modified by Ito) discloses the system of claim 1.  Furthermore, Randall does not explicitly disclose
further comprising a processing section configured to perform processing of an image in the selection range within the captured image based on the captured image data.  
However, Edpalm does disclose
further comprising a processing section configured to perform processing of an image in the selection range within the captured image based on the [See Edpalm [0028] Instructions when executed by a processor carry out the methods described within.  Also, see 0003, dynamic privacy masking.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall (modified by Ito) to add the teachings of Edpalm, in order to incorporate an image processor which is an obvious component for image processing.

Regarding claim 4, Randall (modified by Ito) discloses the system of claim 3.  Furthermore, Randall does not explicitly disclose
wherein the processing section detects the image in the selection range within the captured image based on the captured image data.  
However, Edpalm does disclose
wherein the processing section detects the image in the selection range within the captured image based on the captured image data.  [See Edpalm [0028] Instructions when executed by a processor carry out the methods described within.  Also, see 0003, dynamic privacy masking.]
Applying the same motivation as applied in claim 3.

Regarding claim 5, Randall (modified by Ito) discloses the system of claim 3.  Furthermore, Randall does not explicitly disclose
wherein the processing section masks the selection range within the captured image based on the captured image data.  

wherein the processing section masks the selection range within the captured image based on the captured image data.  [See Edpalm [0028] Instructions when executed by a processor carry out the methods described within.  Also, see 0003, dynamic privacy masking.]
Applying the same motivation as applied in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No. 6,727,938) in view of Ito (US 20190012793)in view of Ryusuke (JP 2017-028561)(provided within IDS).

Regarding claim 6, Randall (modified by Ito) discloses the system of claim 1.  Furthermore, Randall discloses
wherein the setting section resets different at least part of the selection range candidates that is to be set as a different selection range based on a different time interval [See Randall [Col. 8 lines 1-15] Mask is addressed by the time of day or day of the week, etc.  There is areas associated with a view for which motion is only expected only during certain time periods.  For example, bank counter is masked during normal business hours and not masked when the bank is closed.  Also, multiple masks to be defined corresponding to the camera view (the multiple masks in the image would comprise of neighboring masks).  Additionally, masking is enabled/disabled dependent upon the time of day or other parameters.]

further comprising a count section configured to count a number of times a change of an image in the selection range is detected, 

However, Ryusuke does disclose
further comprising a count section configured to count a number of times a change of an image in the selection range is detected, [See Ryusuke [0134-0136] Frequency occurrence of the transfer actions in the monitoring area for each predetermined area is detected (i.e. the number of actions detected in a time period).  This shows utilizing both the number of actions and time.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall (modified by Ito) to add the teachings of Ryusuke, in order to incorporate additional parameters (as suggested by Randall) such as the frequency of change in an image area for adjusting the masking areas in an image.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No. 6,727,938) in view of Ito (US 20190012793) in view of Kamei et al. (herein after will be referred to as Kamei) (US 20120096126).

Regarding claim 9, Randall (modified by Ito) discloses the system of claim 1.  Furthermore, Randall does not explicitly disclose
wherein the selection range candidates include a cancellation prohibition candidate that is a selection range candidate prohibited from being canceled from setting as the selection range.  the setting section sets the cancellation prohibition candidate as the selection range.  
However, Kamei does disclose
wherein the selection range candidates include a cancellation prohibition candidate that is a selection range candidate prohibited from being canceled from setting as the selection range.  the setting section sets the cancellation prohibition candidate as the selection range.  [See Kamei [0022] Prohibition against operation related to masking processing and camera imaging operations.  Also, see 0071, invalidated masking processing according to the camera masking area.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall (modified by Ito) to add the teachings of Kamei, in order to prohibit operations in regards to masking images [See Kamei [0022]].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No. 6,727,938) in view of Ito (US 20190012793) in view of Rao (US 20170076572).


a control device configured to control the imaging device. [See Randall [Fig. 5] Monitoring station camera control means (520).]
Randall does not explicitly disclose
further comprising: an imaging device including the image sensor, the allocation section and the setting section; and [See Rao [Fig. 2] Camera (112) that includes the mask configuration.]
However, Rao does disclose
further comprising: an imaging device including the image sensor, the allocation section and the setting section; and [See Rao [Fig. 2] Camera (112) that includes the mask configuration.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall to add the teachings of Rao, in order to perform a simple substitution of where the processing takes place in a masking image processing system.  

Claims 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall (US Patent No. 6,727,938) 

Regarding claim 12, Randall discloses a monitoring system, comprising:
an imaging sensor configured to capture an image in a capture area to generate captured image data representing the captured image; [See Randall [Fig. 4] Camera (110).  Also, see Fig. 2 , image.]
an allocation section configured to allocate selection range candidates to the captured image; and [See Randall [Col. 3 lines 21-22] A set of masks are stored at the monitor station.  Also, see Col. 39 line 1, a pre-defined mask.  Also, see Col. 8 line 9-10, multiple masks are defined corresponding to the same view (i.e. within an image).]
a setting section configured to set at least part of the selection range candidates as a selection range, the at least part including one or more selection range candidates, [See Randall [Col. 3 lines 21-22] A set of masks are stored at the monitor station.  Also, see Col. 39 line 1, a pre-defined mask.  Also, see Col. 8 line 9-10, multiple masks are defined corresponding to the same view (i.e. within an image).]
wherein according to a time interval, the setting section performs switching of the at least part of the selection range candidates that is set as the selection range, and  [See Randall [Col. 8 lines 1-15] Mask is addressed by the time of day or day of the week, etc.  There is areas associated with a view for which motion is only expected only during certain time periods.  For example, bank counter is masked during normal business hours and not masked when the bank is closed.  Also, multiple masks to be defined corresponding to the camera view.  Additionally, masking is enabled/disabled dependent upon the time of day or other parameters.]
the setting section cancels, based on the time interval, setting of the selecting range of one or more selection range candidates of the neighboring selection range candidates. [See Randall [Col. 8 lines 1-15] Mask is addressed by the time of day or day of the week, etc.  There is areas associated with a view for which motion is only expected only during certain time periods.  For example, bank counter is masked during normal business hours and not masked when the bank is closed.  Also, multiple masks to be defined corresponding to the camera view.  Additionally, masking is enabled/disabled dependent upon the time of day or other parameters.]

Regarding claim 19, Randall discloses the system of claim 12.  Furthermore, Randall discloses
further comprising: an imaging device including the imaging sensor; and [See Randall [Fig. 4A] Camera (110).]
a control device including the allocation section and the setting section, the control device being configured to control the imaging device.  [See Randall [Fig. 5] Monitoring station includes (mask creation means (610) and camera control means (520).]

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No. 6,727,938) in view of Edpalm et al. (herein after will be referred to as Edpalm et al. (herein after will be referred to as Edpalm) (US 20180174414).


wherein the allocation section allocates, to the captured image, the selection range candidates arranged in a matrix of rows and columns.  
However, Edpalm does disclose
wherein the allocation section allocates, to the captured image, the selection range candidates arranged in a matrix of rows and columns.  [See Edpalm [0003] Privacy mask is divided into blocks.  Privacy masks are applied to captured images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall to add the teachings of Edpalm, in order to incorporate the same units an image comprises (i.e. blocks consists of a matrix of rows/columns in an image) when creating a privacy mask to alleviate the computational burden when masking an image.

Regarding claim 14, Randall discloses the system of claim 12.  Furthermore, Randall does not explicitly disclose
further comprising a processing section configured to perform processing of an image in the selection range within the captured image based on the captured image data.  
However, Edpalm does disclose
further comprising a processing section configured to perform processing of an image in the selection range within the captured image based on the [See Edpalm [0028] Instructions when executed by a processor carry out the methods described within.  Also, see 0003, dynamic privacy masking.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall to add the teachings of Edpalm, in order to incorporate an image processor which is an obvious component for image processing.

Regarding claim 15, Randall discloses the system of claim 14.  Furthermore, Randall does not explicitly disclose
wherein the processing section detects the image in the selection range within the captured image based on the captured image data.  
However, Edpalm does disclose
wherein the processing section detects the image in the selection range within the captured image based on the captured image data.  [See Edpalm [0028] Instructions when executed by a processor carry out the methods described within.  Also, see 0003, dynamic privacy masking.]
Applying the same motivation as applied in claim 3.

Regarding claim 16, Randall discloses the system of claim 3.  Furthermore, Randall does not explicitly disclose
wherein the processing section masks the selection range within the captured image based on the captured image data.  

wherein the processing section masks the selection range within the captured image based on the captured image data.  [See Edpalm [0028] Instructions when executed by a processor carry out the methods described within.  Also, see 0003, dynamic privacy masking.]
Applying the same motivation as applied in claim 3.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No. 6,727,938) in view of Ryusuke (JP 2017-028561)(provided within IDS).

Regarding claim 17, Randall discloses the system of claim 12.  Furthermore, Randall discloses
wherein the setting section resets different at least part of the selection range candidates that is to be set as a different selection range based on a different time interval [See Randall [Col. 8 lines 1-15] Mask is addressed by the time of day or day of the week, etc.  There is areas associated with a view for which motion is only expected only during certain time periods.  For example, bank counter is masked during normal business hours and not masked when the bank is closed.  Also, multiple masks to be defined corresponding to the camera view (the multiple masks in the image would comprise of neighboring masks).  Additionally, masking is enabled/disabled dependent upon the time of day or other parameters.]

further comprising a count section configured to count a number of times a change of an image in the selection range is detected, 

However, Ryusuke does disclose
further comprising a count section configured to count a number of times a change of an image in the selection range is detected, [See Ryusuke [0134-0136] Frequency occurrence of the transfer actions in the monitoring area for each predetermined area is detected (i.e. the number of actions detected in a time period).  This shows utilizing both the number of actions and time.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall to add the teachings of Ryusuke, in order to incorporate additional parameters (as suggested by Randall) such as the frequency of change in an image area for adjusting the masking areas in an image.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No. 6,727,938) in view of Kamei et al. (herein after will be referred to as Kamei) (US 20120096126).

Regarding claim 18, Randall discloses the system of claim 12.  Furthermore, Randall does not explicitly disclose
wherein the selection range candidates include a cancellation prohibition candidate that is a selection range candidate prohibited from being canceled from setting as the selection range.  the setting section sets the cancellation prohibition candidate as the selection range.  
However, Kamei does disclose
wherein the selection range candidates include a cancellation prohibition candidate that is a selection range candidate prohibited from being canceled from setting as the selection range.  the setting section sets the cancellation prohibition candidate as the selection range.  [See Kamei [0022] Prohibition against operation related to masking processing and camera imaging operations.  Also, see 0071, invalidated masking processing according to the camera masking area.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall to add the teachings of Kamei, in order to prohibit operations in regards to masking images [See Kamei [0022]].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No. 6,727,938) in view of Rao (US 20170076572).


a control device configured to control the imaging device. [See Randall [Fig. 5] Monitoring station camera control means (520).]
Randall does not explicitly disclose
further comprising: an imaging device including the image sensor, the allocation section and the setting section; and [See Rao [Fig. 2] Camera (112) that includes the mask configuration.]
However, Rao does disclose
further comprising: an imaging device including the image sensor, the allocation section and the setting section; and [See Rao [Fig. 2] Camera (112) that includes the mask configuration.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Randall to add the teachings of Rao, in order to perform a simple substitution of where the processing takes place in a masking image processing system.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Namba et al. (US 20100182447) para. 0110 – switching between a dynamic mask and a static mask in accordance with time information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.